               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                :   CRIMINAL NO. 1:16-CR-42
                                        :
            v.                          :   (Chief Judge Conner)
                                        :
BING LIN PAN (12)                       :
a/k/a “PAN BING LIN”                    :
                Defendant               :

                                     ORDER

      AND NOW, this 8th day of March, 2019, upon consideration of the

Government’s Motion (Doc. 457) to Dismiss Pursuant to Fed.R.Crim.P. 48(a), it is

hereby ORDERD that said motion is GRANTED. The Indictment in this matter is

hereby DISMISSED without prejudice.




                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
